Exhibit 99.17 PLEDGE SUPPLEMENT March 25, 2014 This PLEDGE SUPPLEMENT is delivered by Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.), a Texas corporation, and Global Geophysical EAME, Inc. (formerly GGS Lease Co., Inc.), a Texas corporation (together, the “Grantors” and each, a “Grantor”), pursuant to (i) that certain Pledge and Security Agreement, dated as of September 30, 2013 (as it may be from time to time amended, restated, modified or supplemented, the “Security Agreement”), among the Grantors named therein, and TPG SPECIALTY LENDING, INC., as the Collateral Agent and (ii) Section 5.1(n) of the Financing Agreement referred to therein (the “Financing Agreement”).Capitalized terms used herein not otherwise defined herein shall have the meanings ascribed thereto in the Security Agreement. Each Grantor hereby confirms the grant to the Collateral Agent set forth in the Security Agreement of, and does hereby grant to the Collateral Agent, a security interest in all of such Grantor's right, title and interest in and to all Collateral to secure the Secured Obligations, in each case whether now or hereafter existing or in which such Grantor now has or hereafter acquires an interest and wherever the same may be located.Each Grantor represents and warrants that the attached Supplements to Schedules accurately and completely set forth all additional information required pursuant to the Security Agreement and to Section 5.1(n) of the Financing Agreement and hereby agrees that such Supplements to Schedules shall constitute part of the Schedules to the Security Agreement. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, each Grantor has caused this Pledge Supplement to be duly executed and delivered by its duly authorized officer as of the first date written above. GLOBAL GEOPHYSICAL EAME, INC. (formerly GGS Lease Co., Inc.) By: /s/ SEAN M. GORE Name: Sean M. Gore Title: Senior Vice President and Chief Financial Officer ACCRETE MONITORING, INC. (formerly Global Microseismic Services, Inc.) By:/s/ SEAN M. GORE Name:Sean M. Gore Title: Senior Vice President and Chief Financial Officer Signature page to Pledge Supplement SUPPLEMENT TO SCHEDULE 4.1 TO PLEDGE AND SECURITY AGREEMENT Additional Information: (A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or Residence if Grantor is a Natural Person) and Organizational Identification Number of each Grantor: Full Legal Name Type of Organization Jurisdiction of Organization Chief Executive Office/Sole Place of Business (or Residence if Grantor is a Natural Person) Organization I.D.# Global Geophysical EAME, Inc. Corporation Texas 13927 South Gessner Road Missouri City, TX Accrete Monitoring, Inc. Corporation Texas 13927 South Gessner Road Missouri City, TX (C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole Place of Business (or Principal Residence if Grantor is a Natural Person) and Corporate Structure within past five (5) years: Name of Grantor Date of Change Description of Change Accrete Monitoring, Inc. 3/12/2014 Name Change from Global Microseismic Services, Inc. to Accrete Monitoring, Inc. Global Geophysical EAME, Inc. 3/3/2014 Name Change from GGS Lease Co., Inc. to Global Geophysical EAME, Inc. Global Geophysical EAME, Inc. 10/17/2013 Name Change from Paisano Lease Co., Inc. to GGS Lease Co., Inc. Global Geophysical EAME, Inc. 10/25/2010 Name Change from Paisano Lease Company Acquisition Corp. to Paisano Lease Co., Inc. Accrete Monitoring, Inc. 9/22/2010 Name Change from Global Microseismic, Inc. to Global Microseismic Services, Inc. Supplement to Schedule 4.1 (E) Financing Statements: Name of Grantor Filing Jurisdiction Accrete Monitoring, Inc. Texas Global Geophysical EAME, Inc. Texas Supplement to Schedule 4.1 SUPPLEMENT TO SCHEDULE 4.4 TO PLEDGE AND SECURITY AGREEMENT Additional Information: (A) Grantor Issuer Type of Entity and Country of Issuer Cert. No. (if applicable) % of Outstanding Interest of the Issuer Owned by Grantor % of the Interest owned by the Grantor being Pledged No. of Shares Pledged (if applicable) Global Geophysical Services, Inc. Global Geophysical EAME, Inc. (formerly GGS Lease Co., Inc.) Corporation (Texas) 5 100% 100% 10,000 shares Global Geophysical Services, Inc. Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Corporation (Texas) 3 100% 100% 1,000 shares Deposit Accounts1: Company Bank or Broker Address Account No. Account Type Global Geophysical EAME, Inc. (formerly GGS Lease Co., Inc.) Bank of America Bank of America 100 33rd Street W New York, New York Lease Global Geophysical EAME, Inc. (formerly GGS Lease Co., Inc.) Wells Fargo Wells Fargo Bank 1300 Post Oak Blvd Suite 150 Houston, TX 77056 Operating Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Bank of America Bank of America 100 33rd Street W New York, New York Payments to Microseismic 1 Name changes are being processed by the depositary bank. Supplement to Schedule 4.4 SUPPLEMENT TO SCHEDULE 4.7 TO PLEDGE AND SECURITY AGREEMENT INTELLECTUAL PROPERTY C and D. Patents and Patent Licenses: Company Country Title Application or Patent No. Filing Date Issue Date Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Method for 4D Permeability Analysis of Geologic Fluid Reservoirs 05/14/02 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Method and Apparatus for Imaging Permeability Pathways of Geologic Fluid Reservoirs Using Seismic Emission Tomography 10/24/06 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Methods, Devices, and Components for Securing or Coupling Geophysical Sensors to a Borehole 13/302,718 11/22/11 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Method for Imaging Microseismic Events Using an Azimuthally-Dependent Focal Mechanism 13/277,178 10/01/11 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Fracture Imaging Methods Employing Skeletonization of Seismic Emission Tomography 13/070,442 03/23/11 Supplement to Schedule 4.7 Company Country Title Application or Patent No. Filing Date Issue Date Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Using a Drill Bit as a Seismic Source for SET Velocity Analysis 13/302,009 11/22/11 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Tomographic Imaging of Fracture-Fault Permeability Zones during Drilling Operations 13/345,646 01/06/12 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Microseismic Data Acquisition Array and Corresponding Method 13/277,189 10/19/11 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Methods, Systems and Devices for Near-Well Fracture Monitoring Using Tomographic Fracture Imaging Techniques 13/831,591 03/15/13 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Method for Assessing the Effectiveness of Modifying Transmissive Networks of Natural Reservoirs 13/831,619 03/15/13 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) USA Method for Assessing the Effectiveness of Modifying Transmissive Networks of Natural Reservoirs 61/778,358 03/12/13 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Canada Method for 4D Permeability Analysis of Geologic Fluid Reservoirs CA 2347435 07/31/2007 Supplement to Schedule 4.7 Company Country Title Application or Patent No. Filing Date Issue Date Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Canada Method and Apparatus for Imaging Permeability Pathways of Geologic Fluid Reservoirs Using Seismic Emission Tomography CA 2620819 08/26/2005 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Japan Method for 4D Permeability Analysis of Geologic Fluid Reservoirs JP 4509382 05/14/2010 Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.) Mexico Fracture Imaging Methods Employing Skeletonization of Seismic Emission Tomography MX/a/2012/003553 02/07/2012 E and F. Trademarks and Trademark Licenses: Company Country Trademark Application or Registration No. Filing Date Registration Date Accrete Monitoring, Inc. (formerly Global Microseismic Services, Inc.). USA GLOBAL MICROSEISMIC SERVICES N/A 03/08/2011 Supplement to Schedule 4.7
